Title: To Thomas Jefferson from Gouverneur Morris, 13 November 1801
From: Morris, Gouverneur
To: Jefferson, Thomas


Dear Sir
Morrisania 13 Novr. 1801
I have received your Favor of the first. Accept my Thanks for the Communications which it contains. Time will eventually give us whatever Great Britain may withhold in a commercial Treaty. It is probably fortunate for us that she had not the Good Sense to accede at an earlier Period to our reasonable Propositions. I am glad to find it is so clearly your Opinion that Spain will yield to proper Remonstrances respecting the Depredations at Algesiras. The rapid Encrease of our Population fosters the most pleasing Hopes. No Doubt can be reasonably entertained of the Prosperity Power and Glory of our Country if we preserve our Union and Form of Government. In a Word if we be not wanting to ourselves.
Accept I pray you Sir the Assurances of the Respect with which I have the Honor to be
your obedt Servt
Gouv Morris
